Citation Nr: 0948194	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-11 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
service-connected left eye defect, with decreased visual 
acuity and pale disc secondary to injury, on appeal from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served in the Florida Army National Guard from 
April 1980 to April 1992.  He served on active duty for 
training from July 7, 1980, to September 8, 1980, and from 
July 27, 1981, to September 27, 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  In May 2008, the appellant 
presented testimony before the undersigned Veterans Law Judge 
(VLJ) at the RO.  A transcript of that hearing was prepared 
and has been included in the claims folder for review.  
Following the appellant's hearing before the Board, the claim 
was remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for the purpose of obtaining 
additional evidence.  This occurred in July 2008.  The claim 
has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the appellant of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The appellant's corrected distance visual acuity has been 
measured at 20/70 for the left eye.

3.  The appellant has average contraction of his left eye 
visual fields of 22 and 47 degrees.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
left eye disability have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.102, 3.159, 3.321(b), 3.383, 4.1-14, 38 C.F.R. § 4.97, 
Diagnostic Codes 6099-6011 (2008 and 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case the veteran's request for an increased rating 
stems from the initial grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated; additional notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA has fulfilled its duty to assist the Veteran in this case.  
The appellant's available medical treatment records were 
obtained, including requesting any treatment records from the 
facilities where the appellant had been treated, and those 
other records that the VA was made aware thereof.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
other records.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  In this respect, the record 
reflects that a VA examiner did review the appellant's claims 
folder and provide information concerning the severity of the 
appellant's left eye disability.  A copy of that opinion has 
been included in the claims folder for review.  The opinion 
involved a review of the claims folder, the appellant's 
available medical treatment records, and the results of 
testing accomplished at the VA Medical Center (VAMC).  The 
opinion that was provided was supported by sufficient 
rationale.  Therefore, the Board finds that the examiner's 
opinion is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
appellant's claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  Additionally, the appellant was given notice that the 
VA would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant has proffered documents 
and statements in support of his claim.  It seems clear that 
the VA has given the appellant every opportunity to express 
his opinions with respect to the issues now before the Board 
and the VA has obtained all known documents that would 
substantiate the appellant's assertions.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2.  With respect to the issue before the Board, the 
appeal does stem from the appellant's disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, are for consideration.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Court has also held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service- connected disability exhibits symptoms 
that would warrant different ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10.

The record reflects that service connection for a disability 
of the left eye was granted via an RO rating decision issued 
in July 2004.  A 10 percent disability rating was assigned in 
accordance with the rating criteria found at 38 C.F.R. Part 
4, Diagnostic Codes 6099-6011 (2003), effective December 22, 
2003.  The appellant was notified of the rating decision and 
he subsequently filed a notice of disagreement.  
Specifically, the appellant claimed that his left eye 
disability was more disabling and asked that a higher rating 
be assigned.  

A private medical record dated in January 2005 showed the 
Veteran had 20/25 vision in the right eye and 20/60+1 and 
20/50+1 in the left eye.  

Following his notice of disagreement, the appellant underwent 
a VA Eye Examination in January 2006.  Prior to the exam, the 
appellant complained of decreased vision or vision loss in 
the left eye.  He stated that he was not suffering from 
double vision but did have occasional eye pain.  He also 
complained about his glasses not helping him see.  When 
examined, the appellant's visual corrected acuity was 
adjudged to be 20/20 in the right eye and 20/50 in the left 
eye.  Confrontational fields were full in the right eye and 
constricted in the left eye.  Goldmann visual fields tests 
were performed - they showed a normal field in the right eye 
and a constricted field in the left eye.  The right eye had 
the III/4e isopter extend up superiorly to 40 degrees, 
temporally to 75 degrees, inferiorly to 50 degrees, and 
nasally to 55 degrees.  The left eye had average constriction 
of 22 degrees with an enlarged blind spot.  It was also noted 
that there was optic nerve damage on the left hand side.  

In a February 2006 VA outpatient treatment record, corrected 
visual acuity in the left eye was 20/50 and 20/20 in the 
right eye.   

Another examination of the eyes was performed in March 2007.  
The results from that examination mirrored the results 
obtained in January 2006 with one exception.  The appellant's 
visual corrected acuity in the left eye was adjudged to be 
20/60.  In other words, the eye had become slightly worse 
than when it was tested in January 2006.  A July 2007 VA 
outpatient treatment record showed 20/60 on the left (nasal 
field present) and 20/20 on the right.  

A third examination was accomplished in March 2008.  When 
examined, the appellant's visual corrected acuity was 
adjudged to be 20/20 in the right eye and 20/100- in the left 
eye.  Goldmann visual fields tests were not performed.  It 
was also reported that there was "optic atrophy."  In April 
2008, it was 20/150+ in the left eye.    

As a result of the Board's July 2008 remand, another detailed 
VA eye examination was done in December 2008.  The appellant 
reported that he did not have periods of incapacitation as a 
result of the eye disorder.  It was further noted however 
that the appellant experienced "distorted image, glare, 
blurring, photophobia" along with "floaters".  When 
examined, the appellant's visual corrected acuity was 
adjudged to be 20/20 in the right eye and, for the service-
connected left eye, 20/70 for distance vision and 20/100 for 
near vision.  The examiner determined that there was a visual 
field defect and a "scotoma" present in the left eye but 
not the right eye.  It was further noted that the appellant 
was "bothered" by his loss of a temporal field in the left 
eye and this was associated with optic neuropathy of the left 
eye.  Finally, the physician reported that, because of the 
left eye disability, there were "effects" on the 
appellant's daily activities but not his usual occupation.  

Also included in the claims folder are records from the VA 
and the appellant's private eye doctor.  These records do 
show that the appellant has been diligent in seeking 
treatment for his left eye disability over the course of this 
appeal.  Of note is a report that was accomplished in 
November 2008 by a private neuro-ophthalmologist.  When 
examined, the appellant's visual acuity was adjudged to be 
20/20 in the right eye and less than 20/400 for the left eye.  
Confrontational fields were judged to be full and there were 
no evidence of proptosis; there was full motility of both 
eyes.  Optic nerve atrophy was once again diagnosed.  

The criteria used to evaluate disabilities of the eyes are 
found at 38 C.F.R. §§ 4.75-4.84a .  Disability can be 
measured by the lack of visual acuity, loss of in the field 
of vision, or loss of muscle function.  Visual acuity is 
measured by standardized tests.  The field of vision and 
muscle function are usually measured by using a Goldmann 
Perimeter Chart.  See 38 C.F.R. §§ 4.76a-4.77.   The Veterans 
Benefits Administration (VBA) has approved additional testing 
devices for the measurement of visual fields.  See VBA Fast 
Letter 06-21.  Although other devices have been approved for 
testing the measurement of visual fields, the results must 
still be reported on standard Goldmann charts.  Id.  The 
Board notes that the veteran has evidence of tests using 
another device in his private and VA records.  However, the 
results are not expressed in the form required for rating 
purposes.  

As reported, the appellant's left eye disability has been 
rated, by analogy, via the criteria found at 38 C.F.R. Part 
4, Diagnostic Code 6011 (2008).  This diagnostic code 
provides that damage to the retina may be rated as 10 percent 
disabling if there are localized scars, atrophy, or 
irregularities of the retina that are centrally located with 
irregular, duplicated, enlarged or diminished images.  As 
noted, the appellant has already been assigned a 10 percent 
disability rating - this is the maximum schedular rating 
available under 38 C.F.R. Part 4, Diagnostic Code 6011 
(2008).  However, there are other potentially applicable 
diagnostic codes which provide ratings greater than 10 
percent.

As a preliminary matter, the Board notes that 38 C.F.R. § 
3.383, was amended effective March 18, 2009, and that the new 
rule applies to applications for benefits such as this one 
that were filed with VA before December 26, 2007, and were 
pending before VA on December 26, 2007.  See 74 Fed. Reg. 
11481 (March 18, 2009).  Under 38 C.F.R. § 3.383(a) (2009), 
compensation is payable for combined service-connected and 
nonservice-connected eye disabilities only when there is 
impairment of vision in each eye that is rated at a visual 
acuity of 20/200 or less or the peripheral field of vision 
for each eye is 20 degrees or less.  In this instance, the 
appellant is service-connected for the left eye but is not in 
receipt of VA benefits for the right eye.  However, he does 
not have vision in the right eye that is rated at a visual 
acuity of 20/200 or less nor do the VA examination reports 
show that his peripheral field of vision is 20 degrees or 
less and, therefore, he does not meet the requirements of the 
amended regulation.

Eye impairment otherwise is rated on the basis of impairment 
of central visual acuity.  38 C.F.R. Part 4, Diagnostic Codes 
6061-6079 (2008) contain the criteria to evaluate impairment 
of central visual acuity.  A noncompensable disability rating 
is warranted for impairment of central visual acuity when 
vision in both eyes is correctable to 20/40.  38 C.F.R. § 
4.84a (2008).

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/50 and vision in the 
other eye is correctable to 20/40; (2) when vision in both 
eyes is correctable to 20/50; (3) when vision in one eye is 
correctable to 20/70 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 20/100 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6078 and 6079 (2008).

A 20 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/70 and vision in the 
other eye is correctable to 20/50; (2) when vision in one eye 
is correctable to 20/100 and vision in the other eye is 
correctable to 20/50; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/40; or (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6077 and 6078 (2008).

A 30 percent evaluation will be assigned where:  (1) 
corrected visual acuity in both eyes is 20/70; (2) corrected 
visual acuity in one eye is 20/100 and the other eye is 
20/70; (3) corrected visual acuity in one eye is 20/200 in 
one eye and 20/50 in the other eye; (4) corrected visual 
acuity in one eye is 15/200 and 20/50 in the other eye; (5) 
corrected visual acuity in one eye is 10/200 and 20/40 in the 
other eye; (6) corrected visual acuity in one eye is 5/200 
and 20/40 in the other eye ; or (7) blindness of one eye and 
corrected vision to 20/40 in the other eye.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078 
(2008).

A 40 percent evaluation will be assigned where:  (1) 
corrected visual acuity of one eye is to 20/200 and 20/70 in 
the other eye; (2) corrected visual acuity of one eye is to 
15/200 and 20/70 in the other eye; (3) corrected visual 
acuity in one eye is to 10/200 and 20/50 in the other eye; 
(4) corrected visual acuity is to 5/200 in one eye and 20/50 
in the other eye; or (5) blindness or anatomical loss of one 
eye and corrected vision in the other eye to 20/50 and 20/40, 
respectively, in the other eye.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6066, 6070, 6073, 6076 (2008).

A 50 percent evaluation will be assigned where:  (1) 
corrected visual acuity is to 20/100 in both eyes; (2) 
corrected visual acuity is to 10/200 in one eye and to 20/70 
in the other eye; (3) corrected visual acuity is to 5/200 in 
one eye and 20/70 in the other eye; or (4) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6065, 6069, 6073, 6076, 6078 (2008).

Finally, a 60 percent evaluation will be assigned where:  (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 
4.84a, Diagnostic Codes 6065, 6069, 6073, 6076 (2008).

Based on the optical readings for corrected vision detailed 
above, there is, unfortunately, no basis for a rating in 
excess of 10 percent for loss of visual acuity for any 
portion of the rating period on appeal.  To achieve the next-
higher 20 percent evaluation, the evidence must establish 
corrected vision loss of at least 20/200 in the service-
connected eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6078-6079 
(2008).  The right eye since it is not service-connected is 
to be considered 20/40 for purposes of evaluating the 
service-connected visual impairment.  See 38 C.F.R. 
§ 4.75(c).  Central visual acuity is to rated on the basis of 
corrected distance vision with central fixation, even if a 
central scotoma is present.  However, when the lens required 
to correct distance vision in the poorer eye differs by more 
than three diopters from the lens required to correct 
distance vision in the better eye (and the difference is not 
due to congenital or developmental refractive error), and 
either the poorer eye or both eyes are service connected, 
evaluate the visual acuity of the poorer eye using either its 
uncorrected or corrected visual acuity, whichever results in 
better combined visual acuity.  38 C.F.R. § 4.76(b).  In this 
case, the central visual acuity is to be rated on the basis 
of corrected distance vision with central fixation as the 
evidence does not show that the left eye differs by more than 
three diopters from the lens required to correct distance 
vision in the right eye.  

In that regard, the VA examination report of December 2008 
assessed the appellant's left eye distance vision as 20/70 
(and near vision as 20/100).  The Board finds that the 
December 2008 VA examination report is the most probative 
evidence concerning the Veteran's distance visual acuity.  
Other medical reports provided assessments of 20/100, 20/150 
and 20/400, however, none of those reports indicated whether 
the readings were measuring distant vision or near vision.  
In so finding, the Board acknowledges the appellant's 
complaints made during the appeal and the measured decreased 
acuity of the left eye.  However, the objective criteria for 
an increased rating have not been satisfied.

The Board must also consider whether an increased rating is 
warranted based on loss of field of vision.  A note to the 
rating schedule indicates that an eye disability such as the 
appellant's could possibly be rated from 10 to 100 percent 
disabling for impairment in visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity.  A minimum 
10 percent rating applies during active pathology.

In the present case, the VA examination in December 2008 has 
provided the most recent field of vision measurements.  A 
normal field of vision temporally is 85 degrees.  The 
examination showed 65 degrees.  Normal vision down temporally 
is 85.  The appellant's field was 70 degrees.  The normal 
field of vision down is 65 degrees with the appellant's 
measured at 53 degrees.  Down nasally, 50 degrees is normal 
and the appellant's was 42 degrees.  Normal vision nasally is 
60 degrees.  The appellant's was determined to be 40 degrees.  
Up nasally, 55 degrees is considered normal whereas the 
appellant's was 35 degrees.  The normal field of vision up is 
45 degrees with 30 degrees being shown.  The final field of 
vision considered for the left eye is up temporally.  Fifty-
five is normal and the appellant's was measured at 35 
degrees.  The total remaining visual field for the left eye 
is 370 degrees.  When this number is divided by the eight 
directions, and then rounded up, the average contraction of 
47 degrees is obtained.  The left eye can be rated on its 
concentric contractions or based on an equivalent visual 
acuity of 20/60 (6/15).  Pursuant to the Diagnostic Code 
6066, the equivalent visual acuity of 20/60 is insufficient 
to warrant a higher rating.  Moreover, the average 
contraction readings of 22 (VA examination of 2006) and 47 
(VA examination report of 2008) in the left eye are also 
insufficient to warrant a higher rating under 6080.  The 
equivalent visual acuity of the 22 reading, 20/100, is also 
insufficient to warrant a higher rating pursuant to 
Diagnostic Code 6066.

Under 38 C.F.R Part 4, Diagnostic Code 6080 (2008), 
concentric contraction of visual field to 15 degrees but not 
to 5 degrees warrants a 70 percent rating for bilateral loss, 
and a 20 percent rating for unilateral loss, or rate as 
20/200 (6/60); concentric contraction of visual field to 30 
degrees but not to 15 degrees warrants a 50 percent rating 
for bilateral loss, and a 10 percent rating for unilateral 
loss, or rate as 20/100 (6/30); concentric contraction of 
visual field to 45 degrees but not to 30 degrees warrants a 
30 percent rating for bilateral loss, and a 10 percent rating 
for unilateral loss, or rate as 20/70 (6/21), concentric 
contraction of visual field to 60 degrees but not to 45 
degrees warrants a 20 percent rating for bilateral loss, and 
a 10 percent rating for unilateral loss, or rate as 20/50 
(6/15).  The concentric contraction ratings require 
contraction within the stated degrees, temporally; the nasal 
contraction may be less.  VA rates unilateral loss of 
temporal half as 10 percent disabling, or rated as 20/70 
(6/21); and unilateral loss of nasal half as 10 percent 
disabling, or as 20/50 (6/15).  38 C.F.R. § 4.84a, DC 6080 
(2008).

Based on the impairment of visual field for the appellant's 
service-connected left eye disability (unilateral only), the 
medical evidence only supports a 10 percent evaluation, and 
no higher, for visual field concentric contraction in his 
left eye (unilateral).  It is further noted that there has 
been no evidence of the eye being enucleated nor is there 
evidence of visible distortion or any other type of cosmetic 
defect.  He clearly retains both eyes, so the provisions of 
Diagnostic Code 6066 are not for application.  38 C.F.R. Part 
4 (2008).  In addition, as there is no evidence suggesting 
impairment of ocular muscle function, the provisions of 
Diagnostic Code 6090 also are not for application.  Id.  
Moreover, the evidence does not show that an increase is 
warranted due to rest-requirements, or episodic incapacity. 
Additionally, the appellant has not had any ongoing 
significant treatment.  Further, the evidence does not show 
that there is aphakia or paralysis of accommodation. See 38 
C.F.R. § 4.84a, Diagnostic Codes 6029, 6030 (2008).

Additionally, during the rating period on appeal, VA amended 
its regulations for rating disabilities of the eye.  73 Fed. 
Reg. 66,543 (Nov. 10, 2008).  It is indicated in the Federal 
Register that these amendments shall apply to all 
applications for benefits received by VA on or after December 
10, 2008.  As the appellant's application for an increased 
rating of his left eye disability was received prior to 
December 10, 2008, the amended provisions are not for 
application here.

In short, an evaluation in excess of 10 percent for a left 
eye disability is not warranted at any time during the appeal 
period as the clinical evidence does not show distinct time 
periods exhibiting symptoms warranting staged evaluations.  
As the preponderance of the evidence is against an evaluation 
in excess of 10 percent for the left eye disability on 
appeal, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation as the Veteran 
testified that the condition affected his work with the 
Department of Corrections.  He stated that he had to be on 
his P's and Q's with his blind spot because someone could 
sneak up behind him with a shank.  Transcript at 12.  Being 
on the firing range was also problematic because of his left 
eye so he had a tendency to put a patch over his eye.  Id.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the left 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the appellant's left eye 
disorder with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describes 
the appellant's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for the eye 
disorder.  Additionally, there is not shown to be evidence of 
marked interference with employment solely due to the 
disability.  The condition does affect him in that he has to 
be aware of his blind spot so no one will sneak up on him and 
on the firing range, but there is no indication that the left 
eye disorder itself markedly impacted his ability to perform 
his job.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) (2009) is not warranted.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased evaluation in excess of 10 
percent for a service-connected left eye defect, with 
decreased visual acuity and pale disc secondary to injury, on 
appeal from an initial grant of service connection, is 
denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


